Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Specification page 3, line 26 refers to “feature of claim 1”. Examiner recommends to delete reference to any claim in the specification since contents of claims may change during prosecution. 
Appropriate correction is required.
Claim Objections
Claims 3, 4, 5, 6 and 7 are objected to because of the following informalities:  In claim 3, the limitation “each switching position” should be changed to “each of the switching positions” to provide proper antecedent basis.  In claim 4, the limitation “at least one switching position” in lines 3 and 4 should be changed to “at least one of the switching positions” to provide proper antecedent basis. In claim 5, the limitation “a first switching position” should be changed to “a first switching position of the switching positions” to provide proper antecedent basis. In claim 6, the limitation “a second switching position” should be changed to “a second switching position of the switching positions” to provide proper antecedent basis. In claim 7, the limitation “a third switching position” should be changed to “a third switching position of the switching positions” to provide proper antecedent basis
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “several” renders the claim indefinite because it is unclear what is the minimum number of positions that is considered as “several” in this claim, the specification did not provide a clear indication of what are the metes and bounds of “several”.
Regarding claim 1, the limitation “characterized by a closing element” in line 7 renders the claim indefinite because it is unclear what is being referred to by “characterized by”. Is the limitation referring to the connection means being characterized by a closing element? Or ventilation duct?
Claim 14 recites the limitation "the closure element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-7, 10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5375477 (hereinafter referred as “Neill”), in view of US 2007/0144959 (hereinafter referred as “Zuk”).
Regarding claim 1, Neill teaches a filtration device (connection means) comprising a support (42) for a filter (54), a cavity (74) formed below the filter, a suction duct (94) which opens centrally into the cavity, a closing element (valve) having a stem (80) comprising a plurality of passages to enable switching of flow between filter, wash and elute.
Neill does not disclose that the device comprises a ventilation duct which opens laterally into the cavity.
Zuk teaches a connection means for a suction device for vacuum membrane filtration applications, comprising a support (52) for receiving a membrane filter (90), a cavity (81) formed below the membrane filter or the filtration base, a ventilation duct which opens laterally into the cavity (ventilation duct 8 connected to cavity via lateral opening 33 and conduit 2), Zuk also teaches a valve (26) having a plurality of position blocking or unblocking ventilation duct [0069].
It would have been obvious to one of ordinary skill in the art to modify the device of Neill to include a ventilation duct opening laterally into the cavity as taught by Zuk to atmosphere interior of the receptacle. Neill and Zuk both teaches providing valves that can be switched between several positions to control flow through different conduits. It would have 
Regarding claim 2, Zuk discloses that the ventilation duct opens into the cavity via a collecting part of the cavity (refer fig. 1).
Regarding claim 3, since the ventilation duct is a separate duct, it is separated from the suction duct.  
Regarding claim 4, Neill discloses that the closing part (valve) has at least one suction duct part (80) for completing the suction duct in at least one switching position and a couple of other duct parts (102, 110). It would have been obvious to provide additional duct parts to enable switching position of ventilation duct.
Regarding claims 5 and 6, Neill discloses switching position where suction duct is unblocked and other ducts are blocked (Refer filter position). Whether to keep the ventilation duct open when suction duct is open would have been an obvious matter of design choice based on whether atmospheric pressure is required/desired to be maintained or not or venting of gaseous compounds is required/desired.
Regarding claim 7
Regarding claim 10, Neill discloses that the closing element (valve) is rotatably mounted in a body of the device, into which support 42 is also inserted (Refer fig. 1, rotating the shaft 80 switches positions).
Regarding claims 11 and 12, Zuk teaches that stainless steel and aluminum are known materials of construction for such devices [0070]. Whether to connect parts of the device detachably or firmly would have been an obvious matter of design choice to one of ordinary skill in the art. Making parts integral or separable are held to be obvious matter of choice, refer In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 13, Zuk teaches that the ventilation duct has a ventilation duct part (2) in the body and ventilation duct part in the support (refer duct 2 is connected by a duct to the opening 33) which are in flow communication via a sealed cavity formed substantially annularly between the body and the support (refer cavity surrounding element 54).
Regarding claim 14, Neill discloses that the closure element is a plug of a stop-cock (Refer fig. 1).
Regarding claim 15, Neill discloses that the closing element (valve) is mechanically coupled to an operating element (84).
Regarding claim 16, Neill discloses that a latching mechanism (stop pins 88, 98, 100) are provided to hold the closing element in certain position.
Regarding claim 17, Zuk teaches providing a filter (49) in communication with the ventilation conduit. Whether to provide a sterile filter or a regular filter would have been an obvious matter of design choice based on fluid being filtered by the filter.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8 and 9 are allowable over the prior arts. None of the cited prior arts disclose or suggest providing two suction duct parts formed in the closing element, one of which completes the suction duct in the first switching position and the other completes the suction duct in the second switching position, or providing two ventilation duct parts formed in the closing element, one of which completes the ventilation duct in the first switching position and the other completes the ventilation duct in the third switching position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5529694 teaches providing a multi-way valve for switching positions between fluid conduits in a filtration device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777